Citation Nr: 0915051	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-37 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to March 24, 2005, for 
the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and R.F.



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to August 
1952, and from September 1952 to September 1972.  The 
appellant is the veteran's widow.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in on the record at the 
appellant's February 2009 Board hearing for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  The veteran died in February 2002; the sole cause of 
death listed on the death certificate was chronic lymphocytic 
leukemia (CLL).

2.  The appellant's original claim for service connection for 
the cause of the veteran's death was received by the RO in 
April 2002.

3.  In October 2003, CLL was added to 38 C.F.R. § 3.309 as a 
disease presumptively related to herbicide exposure.

4.  In a March 2005 rating decision, VA found that the 
veteran was exposed to herbicides during his service in 
Vietnam, and that his death was related thereto.


CONCLUSION OF LAW

The criteria for the award of an effective date of February 
1, 2002, for the grant of service connection for the cause of 
the veteran's death have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.816 (2008); Nehmer v. Department of 
Veterans Affairs, C.A. No. CV-86-6160 (N.D. Cal. Apr. 28, 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim for an earlier 
effective date for the cause of the veteran's death, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in October 
2005 satisfied the duty to notify provisions with respect to 
the claim for an earlier effective date.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the appellant was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in a March 2007 
letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the purpose behind the notice requirement has 
been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____ (U.S. Jun. 16, 2008) (No. 07-
1209); Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service treatment records and identified 
private medical records have been obtained; the appellant has 
not identified any pertinent VA medical treatment records.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA medical opinion 
was not obtained because the issue on appeal concerns an 
effective date, and its disposition does not require 
resolution of any questions of medical fact.  See 38 C.F.R. 
§ 3.159(c).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of the 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486.   

The procedural history of the appellant's case is as follows.  
As noted above, the veteran died in February 2002.  In April 
2002, the appellant claimed entitlement to dependency and 
indemnity compensation (DIC) benefits, to include service 
connection for the cause of the veteran's death; that claim 
was denied in September 2002.  In March 2005, the appellant 
again claimed entitlement to DIC benefits; by a July 2005 
rating decision, service connection for the cause of the 
veteran's death was granted, effective March 24, 2005, the 
date of her claim to reopen.  In August 2005, the appellant 
asserted that an earlier effective date was warranted. 

Under VA law, the guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth at 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
general provision for the assignment of an effective date for 
a reopened claim for an award of DIC benefits-including 
where service connection for the cause of the veteran's death 
has been granted-is that the effective date is the date of 
receipt of the appellant's claim for reopening the issue of 
entitlement to DIC benefits.  38 C.F.R. § 3.400(c) (4) (iii) 
(2008).  

Following a 2002 decision of the United States Court of 
Appeals for the Ninth Circuit (Ninth Circuit), VA established 
regulations pertaining to effective dates for service 
connection for disease based on herbicide exposure.  Nehmer 
v. United States Veterans Administration, 284 F.3d 158, 1161 
(9th Cir. 2002) (Nehmer III).  effective date rules for 
awards under the Nehmer Court Orders, to include claims for 
DIC benefits, have been promulgated at 38 C.F.R. § 3.816.  
See id.; see also Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); 
Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 
(N.D. Cal. 1999) (Nehmer II); and the class action Order in 
Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH 
(N.D. Cal. Dec. 12, 2000).  

Pursuant to 38 C.F.R. § 3.816, a Nehmer class member is 
defined to include a surviving spouse, child, or parent of a 
deceased Vietnam veteran who died from a covered herbicide 
disease.  CLL was added to the list of covered herbicide 
diseases in October 2003, and an April 2006 decision of the 
United States Court for the Northern District of California 
held that the provisions of the Nehmer class action suit also 
applied to disability or death claims based on CLL, thus 
entitling those who met the eligibility requirements to claim 
retroactive benefits.  See 68 Fed. Reg. 59540-59542 (October 
16, 2003); see also Nehmer v. United States Veterans Admin., 
No. CV-86-6160 (TEH).  

Based on the above, the appellant is a Nehmer class member.  
The March 2005 rating decision found that the veteran was 
exposed to herbicides during his military service; he died 
from an herbicide related disease, CLL; and the appellant is 
the veteran's surviving spouse.  38 C.F.R. § 3.816 (b) (1) 
(ii). 

Section 3.816 further provides that, if a class member's 
claim for cause of death or other DIC benefits was received 
by VA between May 3, 1989, and the effective 


date of the statute or regulation establishing a presumption 
of service connection for the covered herbicide disease that 
caused the death (here, October 16, 2003), the effective date 
of the award will be the later of the date such claim was 
received by VA or the date the death occurred.  38 C.F.R. § 
3.816(d) (2).  Thus, because the appellant's claim was 
received on April 22, 2002, following the veteran's death in 
February 2002, the effective date of the award should be 
April 22, 2002.  
However, where the class member's claim was received within 
one year from the date of the veteran's death, the effective 
date of the award shall be the first day of the month in 
which the death occurred.  38 C.F.R. § 3.816(d) (3).  Thus, 
as the veteran died on February [redacted], 2002, and the appellant's 
claim for benefits was received by the RO on April 22, 2002, 
the proper effective date for the grant of service connection 
for the cause of the veteran's death is February 1, 2002.

In this case, the RO denied an effective date prior to March 
24, 2005, the date of the appellant's claim to reopen the 
issue of entitlement to service connection for the cause of 
the veteran's death.  In so denying, the RO concluded that an 
earlier effective date could not be provided due to the 
finality of the September 2002 rating decision initially 
denying the appellant's claim for DIC benefits.  However, the 
Ninth Circuit has held that if readjudication of a "similar 
claim," which previously denied benefits stemming from an 
covered herbicide disease, resulted in an award of benefits, 
the date of the original claim shall be considered in 
conjunction with the provisions of 38 C.F.R. § 3.816 when 
determining effective dates.  See Nehmer II; see also 38 
C.F.R. § 3.816(d) (3).  

Accordingly, the Board finds that criteria are met for an 
earlier effective date of February 1, 2002, for the grant of 
service connection for the cause of the veteran's death.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).



ORDER

An effective date of February 1, 2002, for the grant of 
service connection for the cause of the veteran's death is 
granted, subject to the applicable regulations concerning the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


